Title: To Alexander Hamilton from David S. Jones, 28 April 1799
From: Jones, David S.
To: Hamilton, Alexander


          
            Sir
            New York 28th. April 1799
          
          I have delayed addressing your Excellency on the Subject of my appointment to a Lieutenancy in the Army of the United States longer than propriety would authorize, if that Delay had not originated at from an earnest Wish and repeated Endeavors to prevail on my Father to accede to my acceptance of that appointment, and been continued by your late absence from Town.
          Your Excellency no doubt recollects that at the time you were so good as to offer me your Influence to obtain this appointment for me, I mentioned that I apprehended my Father would be adverse to it, and observed that I should be governed eventually entirely by his advice—after a number of attempts that I have made to persuade him to allow me to accept, he holds his first Opinion. I am therefore under the necessity of declining the appointment which your Excellency has procured for me.
          I understand the Provisional Army is about being Officered. If my present appointment could with propriety be changed for one in that Establishment, I should be gratified and my Father would willingly consent to that Arrangment—
          I have the Honor of being with Sentiments of the greatest Respect your Excellency’s most obt. and most humbl. Servt.
          
            David S. Jones
          
          Major Genl. Hamilton
        